Nott, Ch. J.,
concurring:
I find the facts generally to have been as stated by Senator Davis, of Minnesota, in his speech in the Senate February 8, 1899:
“One of these bands went to war with the United States, and a scene of great devastation and slaughter was exhibited in my own -State. * * * Now, the fact was (and nothing is better known in the history of my own State, where the tragedy occurred) that three of these bands took no part in the massacre. It was perpetrated entirely by the Santees, and as public opinion and knowledge have become better acquainted with the subject the conscience of those States, and my own State especialljq has been aroused to the conviction that reparation shall be made and justice be done. ”
And I find the facts more specifically to have been, in the language of the man who best knew them of all men at the time of the outbreak, Samuel J. Brown, who, besides being a prisoner in the hands of the insurgents, was a son of the Indian agent of the Sissetons and Wahpetons:
“ While a few of the young men of the upper bands joined in the hostilities, the bands, as bands, were hyal to the Government. They were principally instruments in bringing about the final release of the captives, joined and did good service with the expeditions sent against the hostile Indians, rendered most valuable and efficient service as ‘avenging angels’ of Fort Wadsworth or To tanka Republic, killing many Indians who were on hostile raids, and finally, by the terror they inspired among the hostile Indians, stopped all hostile expeditions against the whites. The number of persons, according to the census, upon which the upper bands were paid their annuity money in 1861 — last payment — was 4,524, and of this number 17 were condemned to death. The number of persons, according to the census, upon which the lower bands were paid their annuity money in 1861 — last payment previous to outbreak — was 3,213, and of this number 286 were condemned to death. ’ Of the upper bands, 2 were hung, and of the lower, 36.”
As to the proportion of the Sissetons and Wahpetons who engaged in the insurrection, I find that the whole number of persons belonging to those bands at the time of the outbreak was 4,524, and that the number of men engaged in the revolt *178was 124. If the claimants are entitled to recover a proportionate part of the unpaid annuities founded upon the number of men actually engaged, then the proportion will stand as 4,524 to 124. If the turpitude of the individuals engaged in the insurrection attached to their wives and children, then the proportion will stand as 4,524 to 620’.
I concur with the majority of the court that the statute requires the court to report to Congress what members of the bands remained loyal to the Government and were not directly or indirectly concerned in the insurrection, and that it is impossible for the court to do so.